[FIRST SECURITY BENEFIT LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK LOGO] 800 Westchester Avenue · Suite 641 N. · Rye Brook, New York 10573 800.888.2461 · SecurityBenefit.com September 12, 2013 VIA EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Subj: Variable Annuity AccountB 1940 Act Registration Number:811-21613 1933 Act Registration Numbers:333-118136 and 333-120600 CIK:0001299953 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule30e-2 under the Investment Company Act of 1940, as amended (the “Act”), Variable Annuity AccountB, a unit investment trust registered under the Act, mailed toits contract owners the semi-annual report(s) for the underlying management investment companies. This filing constitutes the filing of those reports as required by Rule30b2-1 under the Act. The following semi-annual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed AIM Variable Insurance Funds (Invesco Variable Insurance Funds) August 23, 2013 American Century Variable Portfolios, Inc. August 22, 2013 Dreyfus Investment Portfolios August 14, 2013 Dreyfus Variable Investment Fund August 15, 2013 Franklin Templeton Variable Insurance Products Trust August 30, 2013 Janus Aspen Series August 29, 2013 Legg Mason Partners Variable Equity Trust August 23, 2013 Securities and Exchange Commission September 12, 2013 Page two Underlying Management Investment Company CIK Number Date(s) Filed Legg Mason Partners Variable Income Trust August 23, 2013 MFS® Variable Insurance Trust August 28, 2013 Neuberger Berman Advisers Management Trust August 23, 2013 Oppenheimer Variable Account Funds August 30, 2013 PIMCO Variable Insurance Trust August 29, 2013 Royce Capital Fund August 23, 2013 Rydex Variable Trust September 6, 2013 SBL Fund September 6, 2013 The Universal Institutional Funds, Inc. September 9, 2013 To the extent necessary, these filings are incorporated herein by reference. Sincerely, CHRIS SWICKARD Chris Swickard Associate General Counsel and Assistant Secretary First Security Benefit Life Insurance and Annuity Company of New York
